DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki.

Watanuki does not specifically disclose the second end of the microphone plug located within the interior cavity of the gasket however,
Since it is known in the art as evidenced by Araki for an apparatus to further comprise the second end of the microphone plug is located within the interior cavity of the gasket in (6a  is the plug of microphone 8, and the gasket is 6 in this case the location of the second end of the microphone plug is within the interior cavity of the gasket.),
An ordinary skilled in the art would have been motivated to modify Watanuki’s invention with the teachings of Araki for the benefit of improving the protection of the apparatus,
Therefore it would have been obvious to an ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Watanuki with Araki.

Regarding claim 7, Watanuki as modified by Araki teaches the apparatus of claim 1, Watanuki further teaches the apparatus further comprising wherein the contaminant-proof membrane and the gasket are formed as a unitary component (gasket 19 contains the contaminant-proof film 18 in Fig. 6).
Regarding claim 10, Watanuki as modified by Araki teaches the apparatus of claim 1, Araki further teaches the apparatus further comprising wherein the microphone plug includes a fluid trap configured to prevent fluid entering into the interior cavity via the contaminant-proof membrane from reaching a sound inlet of the microphone in (“a microphone cap 6 is fitted to the sound port 5 of the case body 3. The microphone cap 6 is formed in a thick cylindrical shape, and the waterproof film 7 is stretched between the microphone cap 6 so as to close the through hole 6a.” in ¶[0014]).
Claims 3, 4, 33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Furst II et al. (US 20190345026 A1) and further in view of Vaishya (US 20150382118 A1) hereinafter Vaishya.
Regarding claim 3, Watanuki as modified by Araki teaches the apparatus of claim 2, Watanuki as modified by Araki does not specifically disclose the apparatus further comprising wherein the microphone is a microelectromechanical systems (MEMS) microphone however,
Since it is known in the art as evidenced by Furst for an apparatus to further comprise wherein the microphone is a microelectromechanical systems (MEMS) microphone in (“According to one or more embodiments, a MEMS device (e.g., for a smartphone, a tablet, a laptop, a smart watch, a hearing aid, a video camera, a communications device, etc.) includes a substrate (e.g., a base, a PCB, etc.), an acoustic device (e.g., a microphone component or transducer, such as a MEMS element),” in ¶[0018]),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Furst,
Watanuki as modified by Araki and Furst does not specifically disclose the apparatus further comprising The Mems microphone attached to a first surface of a printed circuit board (PCB), and wherein the first end of the microphone plug is attached to a second surface of the PCB such that the PCB is located substantially between the MEMS microphone and the microphone plug however,
Since it is known in the art as evidenced by Vaishya for an apparatus to further comprise The Mems microphone attached to a first surface of a printed circuit board (PCB), and wherein the first end of the microphone plug is attached to a second surface of the PCB such that the PCB is located substantially between the MEMS microphone and the microphone plug (“The exemplary housing 102 has an internal volume 144 (FIG. 5), defined by the main portion 116 and cover 118, in which the microphone 108, a microphone holder 146, a membrane 148 and a printed circuit board (PCB) 150 are positioned. In the illustrated implementation, all of electronic components (with the exception of the microphone 108 and connector 106) are carried on the PCB 150” in ¶[0037]),
An ordinary skilled in the art would have been motivated to modify Watanuki as modified by Araki and Furst with the teachings of Vaishya for the benefit of simplifying the manufacturing process of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki and Furst with Vaishya.
Regarding claim 4, Watanuki as modified by Araki, Furst and Vaishya teaches the apparatus of claim 3, Vaishya further teaches the apparatus further comprising wherein the PCB includes an opening 
Regarding claim 33, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 3 (see rejection of claim 3 above).
Regarding claim 35, Watanuki as modified by Araki, Furst and Vaishya teaches the apparatus of claim 33, Watanuki further teaches the apparatus further comprising forming the contaminant-proof membrane and the gasket as a single unitary component (gasket 19 contains the contaminant-proof film 18 in Fig. 6).
Regarding claim 36, Watanuki as modified by Araki, Furst and Vaishya teaches the apparatus of claim 33, Vaishya further teaches wherein the microphone is a microelectromechanical systems (MEMS) microphone, and wherein electrically connecting the microphone to the PCB comprises: reflow soldering the MEMs microphone to a first surface of the PCB (“According to one or more embodiments, a MEMS device (e.g., for a smartphone, a tablet, a laptop, a smart watch, a hearing aid, a video camera, a communications device, etc.) includes a substrate (e.g., a base, a PCB, etc.), an acoustic device (e.g., a microphone component or transducer, such as a MEMS element), circuitry, and a lid.” in ¶[0018]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Vaishya (US 20150382118 A1) hereinafter Vaishya and further in view of Bachler (US 20110280426 A1) hereinafter Bachler.
Regarding claim 6, Watanuki as modified by Araki, Furst and Vaishya teaches the apparatus of claim 3, Watanuki as modified by Araki, Furst and Vaishya does not specifically disclose the apparatus 
Since it is known in the art as evidenced by Bachler for an apparatus to further comprise at least one light-emitting diode (LED) (“LED (Light Emitting Diode) 20” in ¶[0019] and 20 in Fig. 1) disposed on the PCB adjacent to at least one of the microphone plug or the gasket (20 is positioned near the microphone 14 in Fig. 1), and wherein the at least one of the microphone plug or the gasket is formed from a translucent material such that light emitted from the LED is visible outside of the housing (“The implantable audio signal unit 24 is located in the middle-ear cavity close to the ear drum 46 and comprises a photo diode 42 as an optical receiver for light 44 which is emitted by the LED 20 and which passes through the ear drum 46” in ¶[0022]),
An ordinary skilled in the art would be motivated to modify Watanuki as modified by Araki, Furst and Vaishya with the teachings of Bachler because it was it was known in the art of implantable hearing aids,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed application to modify Watanuki as modified by Araki, Furst and Vaishya with Bachler.
Claims 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Saito et al. (US 20080165996 A1) hereinafter Saito.
Regarding claim 8, Watanuki as modified by Araki teaches the apparatus of claim 1, Watanuki as modified by Araki  does not specifically disclose the apparatus further comprising wherein the 
Since it is known in the art as evidenced by Saito for an apparatus to further comprise wherein the microphone plug (rubber tube 56 in Fig. 9) includes one or more venting channels (57 in Fig. 9) to equalize pressure between the interior cavity (18 is a microphone chamber in Fig. 9) and an interior of the housing (hearing aid case chamber 22 in Fig. 9 and “a ventilation hole 57 is formed in the side wall of the rubber tube 56 by laser beam machining, by which the equilibrium of air pressures between the microphone chamber 18 and the hearing aid case chamber 22 can be achieved.” in ¶[0056]),
An ordinary skilled in the art would be motivated to modify Watanuki as modified by Araki with the teachings of Saito for the benefit of improving the sound pressure of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Saito.
Regarding claim 9, Watanuki as modified by Araki teaches the apparatus of claim 1, Watanuki as modified by Araki does not specifically disclose the apparatus further comprising wherein the gasket and the microphone plug include corresponding interlocking features configured to mate with one another to retain the microphone plug within the interior cavity however,
Since it is known in the art as evidenced by Saito for an apparatus to further comprise wherein the gasket and the microphone plug include corresponding interlocking features configured to mate with one another to retain the microphone plug within the interior cavity (“As shown in FIG. 6, after being bonded to an annularly shaped frame 16a, the waterproof film 16 is inserted in a mold when a cylindrical body 17a of the waterproof chip 17 is molded, and is fixed to the cylindrical body 17a by molding. Thereby, the waterproof chip 17 consisting of the waterproof film 16, the frame 16a, and the cylindrical body 17a is formed.” in ¶[0041] and the waterproof chip 17 is inserted into a sound inlet 5 and the rubber tube 56 is placed on a sound outlet 30a in Figs 6, 9),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Saito.
Regarding claim 11, Watanuki as modified by Araki teaches the apparatus of claim 1, Watanuki  as modified by Araki does not specifically disclose the apparatus further comprising a protective mesh disposed adjacent the second end of the microphone plug, wherein the protective mesh is configured to limit deformation of the contaminant-proof membrane in response to external pressure however,
Since it is known in the art as evidenced by Saito for an apparatus to further comprise a protective mesh disposed adjacent the second end of the microphone plug, wherein the protective mesh is configured to limit deformation of the contaminant-proof membrane in response to external pressure (“The cylindrical body 17a molded by using an elastic high-molecular material is inserted under pressure into the sound inlet 5 having an inside diameter slightly smaller than the outside diameter of the cylindrical body 17a, so that the cylindrical body 17a functions as a packing to contribute to the improvement in waterproofness of the microphone chamber 18” in ¶[0041]),
An ordinary skilled in the art would be motivated to modify Watanuki as modified by Araki with the teachings of Saito for the benefit of improving the sound pressure of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Saito.
Regarding claim 12, Watanuki as modified by Araki teaches the apparatus of claim 1, Watanuki  as modified by Araki does not specifically disclose the apparatus further comprising wherein the interior cavity has an internal dimension that is smaller than an outer dimension of the microphone plug, wherein the gasket is formed from a resiliently flexible material, and wherein the microphone plug is formed from a material that is more rigid than the resiliently flexible material such that, when inserted 
Since it is known in the art as evidenced by Saito for an apparatus to further comprise wherein the interior cavity (5 in Fig. 9) has an internal dimension that is smaller than an outer dimension of the microphone plug (water proof chip 17 in Fig. 9), wherein the gasket is formed from a resiliently flexible material (rubber tube 56 in Fig. 9), and wherein the microphone plug is formed from a material that is more rigid than the resiliently flexible material such that (“The cylindrical body 17a molded by using an elastic high-molecular material” in ¶[0041]), when inserted into the interior cavity, the microphone plug is configured to compress sidewalls of the gasket forming the interior cavity to mate the microphone plug with the gasket (“the waterproof film 16 is inserted in a mold when a cylindrical body 17a of the waterproof chip 17 is molded, and is fixed to the cylindrical body 17a by molding” in ¶[0041]),
An ordinary skilled in the art would be motivated to modify Watanuki as modified by Araki with the teachings of Saito for the benefit of improving the sound pressure of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Saito.
Claims 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Anderson (US 7627132 B2) hereinafter Anderson.
Regarding claim 13, Since Watanuki as modified by Araki teaches the apparatus of claim 1 (see rejection of claim 1 above), and Since The apparatus of claim 13 differs from the apparatus of claim 1 in that the microphone plug is elongated, and includes an elongate through-hole however,
Since it is known in the art as evidenced by Anderson for an apparatus to further comprise an elongated microphone plug and a corresponding elongated through-hole in (5a in Fig. 2),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watanuki as modified by Araki with Anderson.
Regarding claim 14, Watanuki as modified by Araki and Anderson teaches the apparatus of claim 13, Anderson further teaches the apparatus further comprising wherein the at least one through-hole comprises a plurality of through-holes (5a in Fig. 2).
Regarding claim 15, Watanuki as modified by Araki and Anderson teaches the apparatus of claim 13, Watanuki further teaches the apparatus further comprising wherein the at least one through-hole acoustically couples a sound inlet of the microphone to the contaminant-proof membrane (15 is aligned with 16 in Fig. 6 and 18 is positioned inside the interior cavity 15 and the acoustic port 16 in Fig. 6).
Regarding claim 16, Watanuki as modified by Araki and Anderson teaches the apparatus of claim 13, Watanuki further teaches the apparatus further comprising wherein the at least one through-hole has a cross-sectional area that is substantially smaller than a surface area of the contaminant-proof membrane (it is clear in Fig. 6 that the cross sectional area of through-hole 1 is smaller then the membrane 18).
Regarding claim 17, Watanuki as modified by Araki and Anderson teaches the apparatus of claim 13, Watanuki further teaches the apparatus further comprising wherein a first end of the plug is directly attached to the microphone (bottom end of 6 in Fig. 6 is coupled to the microphone 2 via microphone sound inlet 1), and a second end of the plug is configured to be inserted into the interior cavity of the gasket (6 is coupled to the gasket 19 opening 15 in Fig. 6), Anderson teaches the elongated shapes of the plug and openings (see rejection of claim 13 above).
Regarding claim 18, Watanuki as modified by Araki and Anderson teaches the apparatus of claim 13, Watanuki further teaches the apparatus further comprising wherein a first end of the plug is .
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Vaishya (US 20150382118 A1) hereinafter Vaishya and further in view of Anderson (US 7627132 B2) hereinafter Anderson.
Regarding claim 19, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 3 (see rejection of claim 3 above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Anderson (US 7627132 B2) hereinafter Anderson.
Regarding claim 20, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 7 (see rejection of claim 7 above).
Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Saito et al. (US 20080165996 A1) hereinafter Saito and further in view of Anderson (US 7627132 B2) hereinafter Anderson.
Regarding claim 21, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 12 (see rejection of claim 12 above).
.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanuki et al. (JP 2014160962 A) hereinafter Watanuki in view of Araki et al. (JP 2004235870 A) hereinafter Araki and further in view of Vaishya (US 20150382118 A1) hereinafter Vaishya and further in view of Saito et al. (US 20080165996 A1) hereinafter Saito.
Regarding claim 34, Watanuki as modified by Araki, Furst and Vaishya teaches the apparatus of claim 33, Watanuki as modified by Araki, Furst and Vaishya does not specifically disclose wherein attaching a gasket to an inner surface of a housing comprises: overmolding the gasket to the inner surface of the housing however, 
Since it is known in the art as evidenced by Saito for an apparatus to further comprise wherein attaching a gasket to an inner surface of a housing comprises: overmolding the gasket to the inner surface of the housing in (“after being bonded to an annularly shaped frame 16a, the waterproof film 16 is inserted in a mold when a cylindrical body 17a of the waterproof chip 17 is molded, and is fixed to the cylindrical body 17a by molding. Thereby, the waterproof chip 17 consisting of the waterproof film 16, the frame 16a, and the cylindrical body 17a is formed” in ¶[0041]).
Allowable Subject Matter
Claims 5 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654